DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 05/25/2022. Claims 1, 6, 10-11 and 16-17 are currently pending with claims 2-5, 7-9, 12-15 and 18-19 cancelled by the applicant.

Allowable Subject Matter
Claims 1, 6, 10-11 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a feeding mechanism which includes a feed rod actuated by an electromagnetic actuator that when turned off to advance the feed rod in the fastener feeding direction and turned on to retract the feed rod opposite the fastener feeding direction.
The feed arm of Perkins is actuated the opposite of the applicant’s invention, Moeller (US Pub 20080314953) discloses the sequence of feed rod actuation to as claimed in claim 1, but Perkins would require a substantial redesign to accommodate the teachings of Moeller.
Claim 16 recites a driving tool with a feeding mechanism, wherein oil pressure is the motive force to drive the feeding mechanism; prior art of record using air pressure as the motive for to drive the feeding mechanism, wherein an oil pressure actuation system would require hindsight to motivate a substantial redesign of the Primary reference to anticipate the applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        06/03/2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731